Title: From Alexander Hamilton to William Seton, 10 October 1791
From: Hamilton, Alexander
To: Seton, William



Treasury DepartmentOctober 10. 1791
Sir

The duplicate return of your last purchases has come to hand.
The Commissioner of loans might have issued the requisite Certificate in order to a Transfer to the books of the Treasury, upon the strength of your original Agency; especially as the Transfer was to be in the same names.
But as a different idea has struck him I have written to him the enclosed to obviate difficulty.
With very great consideration   I remain   Sir   Your obedient servt
A Hamilton William Seton Esqr.
